      Case 1:20-cv-00298-LY-AWA Document 103 Filed 04/15/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


DR. JEROME CORSI and LARRY
KLAYMAN,                                                     Civil Action No. 1:20-cv-00298-LY

               Plaintiffs,
       vs.
INFOWARS, LLC, FREE SPEECH
SYSTEMS, LLC, ALEX E. JONES, DAVID
JONES, and OWEN SHROYER,
               Defendants.



               OPPOSITION TO PLAINTIFFS’ MOTION TO HAVE PRESIDING
                 JUDGE DECIDE OUTSTANDING MOTIONS TO DISMISS

       There is no reason for Plaintiffs' motion. The Court referred the motions to Magistrate Judge

Austin for a Report and Recommendation. Judge Austin is nearing his self-imposed deadline to issue

it. After that, any dissatisfied party may file an objection. The Court will then conduct a de novo

review. See Fed. R. Civ. P. 72(b). In essence, what Plaintiffs are asking for will already happen--the

Court will decide the outstanding motions to dismiss.

       Plaintiffs' slander of Judge Austin is unreasonable. He did not "prejudge" anything--he

reviewed the pending dispositive motions and determined they have a strong likelihood of

success. That is not prejudging--that is judging. This reasonable determination by Judge Austin is

consistent with the decisions of multiple judges who have been confronted with Plaintiffs’ claims in

their never-ending campaign of defamation litigation.

       Plaintiffs pre-emptively lodged their objection to his oral ruling in ECF No. 99 (in essence, a

motion for reconsideration), which Judge Austin addressed in his written order. Now Plaintiffs

essentially seek to recuse Judge Austin, without actually calling it a motion to recuse. Plaintiffs have


                                                   -1-
     Opposition to Plaintiffs’ Motion to Have Presiding Judge Decide Outstanding Motions to Dismiss
                                            1:20-cv-00298-LY
      Case 1:20-cv-00298-LY-AWA Document 103 Filed 04/15/21 Page 2 of 3




filed the same claims against the same defendants three times, with two dismissals. Plaintiffs' motion

should be denied and at long last, this case should be dismissed.



       Dated: April 15, 2021                            Respectfully submitted,
                                                        /s/Marc J. Randazza
                                                        Marc J. Randazza (pro hac vice)
                                                        Jay M. Wolman (pro hac vice)
                                                        RANDAZZA LEGAL GROUP, PLLC
                                                        2764 Lake Sahara Drive, Suite 109
                                                        Las Vegas, NV 89117
                                                        Telephone: 702-420-2001
                                                        ecf@randazza.com
                                                        Bradley J. Reeves (TX Bar No. 24068266)
                                                        REEVES LAW, PLLC
                                                        702 Rio Grande Street, Suite 306
                                                        Austin, TX 78701
                                                        Telephone: 512-827-2246
                                                        brad@brtx.law
                                                        Attorneys for Defendants
                                                        Infowars, LLC; Free Speech Systems, LLC;
                                                        Alex E. Jones; and Owen Shroyer




                                                   -2-
     Opposition to Plaintiffs’ Motion to Have Presiding Judge Decide Outstanding Motions to Dismiss
                                            1:20-cv-00298-LY
      Case 1:20-cv-00298-LY-AWA Document 103 Filed 04/15/21 Page 3 of 3




                                                                   Civil Action No. 1:20-cv-00298-LY
                                  CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the above document was filed and served upon
all parties of record on April 15, 2021 by CM/ECF, the court’s electronic filing system.

                                                        /s/ Marc J. Randazza
                                                        Marc J. Randazza




                                                   -3-
     Opposition to Plaintiffs’ Motion to Have Presiding Judge Decide Outstanding Motions to Dismiss
                                            1:20-cv-00298-LY
